Title: William Jackson to Clement Biddle, 2 May 1790
From: Jackson, William
To: Biddle, Clement



Editorial Note
On Sunday, 9 May 1790, GW recorded in his diary that he was “Indisposed with a bad cold, and at home all day writing letters on private business.” His condition worsened overnight, and the next day he was confined to bed, apparently suffering from a bad case of influenza that developed into pneumonia. GW described the illness as “a severe attack

of the peripneumony kind.” James Madison, who had himself just recovered from a bout with influenza, described GW’s illness as “peripneumony, united probably with the Influenza.” Maryland congressman Michael Jenifer Stone described the illness as “Influenza Pleurisy and Peripneumony all at Once.”
Influenza was epidemic through most of the United States in the spring of 1790 and was particularly virulent in New York City. On 12 May William Maclay reported that “The whole Town, or nearly so, is sick and many die daily.” On 15 May Richard Henry Lee described the city as “a perfect Hospital—few are well & many very sick.”
Although no hint of illness has been found in his diaries or letters before 9 May, GW apparently contracted influenza in late March or early April. On 6 April Richard Bland Lee reported to David Stuart that “the President has been unwell for a few days past.” By 11 April GW’s condition had apparently deteriorated. “I do not know the exact state of GW’s health for a day or two last,” George Clymer wrote, “but it is observed here with a great deal of anxiety that his general health seems to be declining. For some time past he has been subject to a slow fever. Jackson seems to think that as soon as the adjournment will let him, he will begin a long journey to the southward, which will probably reinstate him.”
GW apparently undertook his tour of Long Island (20–24 April) in order to recover his health through exercise. Abigail Adams reported that GW “has been very unwell through all the Spring, labouring with a villious disorder but thought, contrary to the advise of his Friends that he should excercise away without medical assistance; he made a Tour upon Long Island of 8 or ten days which was a temporary rielief.” Robert Morris agreed that the tour of Long Island improved GW’s health. To his wife Morris reported that “the President . . . has been riding on Long Island all last week & he has regained his looks, his appetite and his Health.” Abraham Baldwin wrote that “Our great and good man has been unwell again this spring. I never saw him more emaciated, he has been out for a ride on Long Island for ten days, and since his return appears manifestly better. If his health should not get confirmed soon, we must send him out to mount Vernon to farm a-while, and let the Vice manage here; his habits require so much exercise, and he is so fond of his plantation, that I have no doubt it would soon restore him. It is so important to us to keep him alive as long as he can live, that we must let him exercise as he pleases, if he will only live and let us know it. His name is always of vast importance, but any body can do the greater part of the work, that is to be done at present, he has got us well launched in the new ship.” Any relief GW may have obtained from his Long Island tour did not last

long. William Maclay reported to Benjamin Rush on 7 May that GW had “nearly lost his hearing” as a consequence of the illness.
GW apparently was confined to his bed from 10 May until at least 20 May and does not seem to have resumed his regular duties before 30 May. During the illness he was attended mainly by Dr. Samuel Bard (1742–1821), one of the most prominent physicians in New York City. Bard graduated from King’s College and studied medicine in London and Edinburgh. In 1767–68 he established the first medical school associated with King’s College, and he later succeeded to his father’s extensive practice. Bard lived in the city through the British occupation and was widely accused of Loyalist sympathies, but his practice continued to grow after the war. Bard had attended GW in June 1789, when he operated to remove a tumor from GW’s leg.
At first the illness did not seem to be life-threatening. On 12 May Martha Washington reported to Abigail Adams that “the President is a little better today than he was yesterday.” The same day William Jackson wrote to Clement Biddle (below) enclosing a letter from Bard to Dr. John Jones of Philadelphia. Jackson assured Biddle that GW’s symptoms were not grave and presented Bard’s desire to consult with Jones as a mere precaution. The enclosed letter from Bard to Jones has not been found. Dr. John Jones (1729–91) was born in Jamaica and studied medicine in Philadelphia and several European cities. After taking his degree at Rheims, he settled in New York. He served as a surgeon in the French and Indian War and was later involved with Samuel Bard in establishing the first New York Hospital. Jones was highly regarded in Philadelphia and attended Franklin during his last illness in the spring of 1790. Benjamin Rush regarded him as the finest surgeon in the country. On the address sheet of Jackson’s letter to Jones is a contemporary note that Jones received the letter at 10:30 A.M. on 13 May and set off for New York at 1:00 P.M. that afternoon. Sarah Jay records that Jones was in attendance on 15 May. He subsequently was paid £75.18.4 for his services.
Bard also consulted two New York physicians, Dr. John Charlton and Dr. John McKnight. Charleton was an English surgeon who had come to New York with the British army and remained in the city after the war. McKnight (1750–91) was born in New Jersey, graduated from the College of New Jersey in 1771, and studied medicine with William Shippen in Philadelphia. He served as a surgeon in the Continental army, ending the war as one of the three chief physicians of the army. After the war he practiced in New York City, where he was physician to some of the city’s most prominent families, professor of surgery and anatomy to Columbia College, and port physician. Little is known about the treatment these doctors prescribed. Abigail Adams reported

that GW was treated with James’s Powder, a favorite fever remedy of the late eighteenth century, but nothing else about his treatment has been found. Henry Wynkoop thought that GW’s recovery was “owing . . . more to the natural strength of his Constitution than the Aid of Medicine.”
GW’s condition seems to have deteriorated quickly between 12 May and 15 May, when the crisis was reached. William Maclay, himself suffering from influenza, recorded on 15 May that he “called to see the President” and found “every Eye full of Tears” and “his life despaired of. Doctor Macknight told me he would Triffle neither with his own Character nor the public Expectation, his danger was iminent, and every reason to expect, That the Event of his disorder would be unfortunate.” Theodore Sedgwick reported on 16 May that “About five oclock in the afternoon yesterday, the physicians disclosed that they had no hopes of his recovery. But about six he began to sweat most profusely, which continued untill this morning and we are now told that he is entirely out of danger, if he should not relapse.” The passage of this crisis was described in detail by Thomas Jefferson, who wrote to his daughter Martha Jefferson Randolph on 16 May that “On Monday last the President was taken with a peripneumony, of threatening appearance. Yesterday (which was the 5th. day) he was thought by the physicians to be dying. However about 4. oclock in the evening a copious sweat came on, his expectoration, which had been thin and ichorous, began to assume a well digested form, his articulation became distinct, and in the course of two hours it was evident he had gone thro’ a favorable crisis. He continues mending to-day, and from total despair we are now in good hopes of him.” John Fenno reported that GW “expectorates blood & has a very high fever.” Abigail Adams wrote that “just at the crisis [GW] was Seazd with Hicups & rattling in the Throat so that Mrs Washington left his room thinking him dying. The Physicians apprehended him in a most Dangerous State. James powders had been administerd, and they produced a happy Effect by a profuse perspiration which reliefd his cough & Breathing.”
By 17 May GW’s improvement was clear. Jackson wrote to Clement Biddle at nine o’clock that evening that “The President is much better, and, I trust, out of all danger.” On 20 May he was sufficiently recovered for Jackson to report to Biddle that “You will learn with pleasure that the President’s recovery is now certain—the fever has entirely left him, and there is the best prospect of a perfect restoration of his health.” On 22 May, Richard Henry Lee was admitted to GW’s room and found him much improved, sitting up in an easy chair. “The President is again on his legs,” Philip Schuyler wrote on 23 May; “he was yesterday able to traverse his room a dozen times.” James Madison

recorded on 25 May that GW was “so far advanced in his recovery as to be able to ride out.”
In the first days of GW’s confinement, efforts were made to keep his condition from the public; “it was thought prudent,” Abigail Adams explained, “to say very little upon the Subject as a general allarm may have proved injurious to the present State of the government.” Nonetheless, GW’s condition seems to have been widely known in New York City and Philadelphia as early as 15 May, and the policy of silence seems to have been abandoned after that date. Reports on GW’s condition for public consumption apparently were made by those around him as early as the evening of 15 May or the following morning. News of his illness was carried from New York in private correspondence. Newpapers soon took up the story. On 18 May the New York Journal reported that “The President of the United States has been exceedingly indisposed for several days past, but we are rejoiced at the authentic information of his being much relieved the last evening.” Similar news appeared in the Pennsylvania Gazette (Philadelphia) the next day. The popular response was overwhelming; reports of concern for GW’s health were received from all parts of the country and from Europe. Samuel Ogden reported “Universal Gloom throughout this Country, on Acct of the President’s Illness.” Edward Rutledge reported that in South Carolina people were “greatly alarmed of late at the Account of the President’s ill-health.” The Pennsylvania Gazette (Philadelphia) reported on 26 May that “the President’s recovery is now certain”; GW’s recovery was reported in the Alexandria Gazette the next day.
As news of his recovery spread, expressions of relief were universal. William Short wrote from Paris that reports of GW’s “narrow escape affected sincerely all the friends to America here. His re-establishment gives great pleasure.” Martha Washington wrote appreciatively to Mercy Otis Warren about this outpouring of public concern for her husband: “During the President’s sickness, the kindness which everybody manifested, and the interest which was universally taken in his fate, were really very affecting to me. He seemed less concerned himself as to the event, than perhaps any other person in the United states. Happily he is now perfectly recovered, and I am restored to my ordinary state of tranquility, and usually good flow of spirits.”
During GW’s illness the daily operations of the office devolved upon William Jackson, since Tobias Lear, who was married on 22 April, was absent on his honeymoon until late in May. GW does not seem to have resumed the duties of his office until the end of May; Jefferson reported him “well enough to resume business” on 27 May. No document dated between 9 May and 31 May 1790 bearing GW’s signature

has been found. GW did not resume making entries in his diary until 24 June 1790, and on or about that date he noted, heading the entry 10 May, that “A severe illness with which I was seized about the 10th. of this Month and which left me in a convalescent state for several weeks after the violence of it had passed; & little inclination to do more than what duty to the public required at my hands occasioned the suspension of this Diary.”
Although he was able to resume most of his duties by the end of May, GW did not recover fully for several more weeks. He wrote to Lafayette on 3 June that he had recovered “except in point of strength,” and in mid-June he was still experiencing chest pain, coughing, and shortness of breath. His doctors advised GW to exercise more and devote less energy to public business. GW found this advice difficult to follow, but as soon as he was able, he resumed his habit of exercising to improve his health, making a three-day fishing trip off Sandy Hook in June; his trip to Rhode Island later in the summer may also have been motivated, in part, by a desire to exercise and recover his strength. GW apparently believed that the change from an active, outdoor life to the “inactivity” of administering the government had strained his constitution and caused two severe illnesses within a year. Reflecting the common belief that each bout with disease used up the body’s ability to withstand future attacks, GW confided to David Stuart that he feared his next serious illness would “put me to sleep with my fathers.”



 
   
   DiariesDonald Jackson and Dorothy Twohig, eds. The Diaries of George Washington. 6 vols. Charlottesville, Va., 1976–79., 6:76; GW to Lafayette, 3 June 1790; Madison to James Madison, Sr., 2 May 1790, Madison to Edmund Randolph, 19 May 1790, Rutland, Madison Papers,William T. Hutchinson et al., eds. The Papers of James Madison, Congressional Series. 17 vols. Chicago and Charlottesville, Va., 1962–91. 13:183–84, 222; Michael Jenifer Stone to Walter Stone, 17 May 1790, MdHi: Stone Papers.





   
   Maclay to Benjamin Rush, 12 May 1790, DLC: Rush Papers; Lee to [Thomas Shippen Lee], 15 May 1790, Ballagh, Letters of Richard Henry Lee,James Curtis Ballagh, ed. The Letters of Richard Henry Lee. 2 vols. New York, 1911-14. 2:514–15.





   
   Richard Bland Lee to David Stuart, 6 April 1790, privately owned; George Clymer to Henry Hill, 11 April 1790, PHC: Roberts Autograph Collection.





   
   Abigail Adams to Cotton Tufts, 30 May 1790, MHi: Adams Family Papers; Morris to Mary White Morris, 28 April 1790, CSmH: Morris Papers; Abraham Baldwin to Joel Barlow, 8 May 1790, CtY; Maclay to Benjamin Rush, 7 May 1790, DLC: Benjamin Rush Papers.





   
   James McHenry to GW, 28 June 1789, n.1. For GW’s comments on Bard, see his letter to James McHenry, 3 July 1789.




 
   
   Martha Washington to Abigail Adams, [12 May 1790], MHi: Adams Family Papers; Corner, Autobiography of Benjamin RushGeorge W. Corner, ed. The Autobiography of Benjamin Rush: His “Travels Through Life” together with his Commonplace Book for 1789–1813. Princeton, N.J., 1948., 200–201; Sarah Livingston Jay to John Jay, 15 May 1790, Johnston, Jay Papers,Henry P. Johnston, ed. The Correspondence and Public Papers of John Jay. 4 vols. New York and London, 1890-93. 3:399; Decatur, Private Affairs of George Washington,Stephen Decatur, Jr. Private Affairs of George Washington: From the Records and Accounts of Tobias Lear, Esquire, his Secretary. Boston, 1933. 133; Tobias Lear to Clement Biddle, 20 June 1790, PHi.






   
   Sarah Livingston Jay to John Jay, 15 May 1790, Johnston, Jay Papers,Henry P. Johnston, ed. The Correspondence and Public Papers of John Jay. 4 vols. New York and London, 1890-93. 3:399; Lamb, History of New York,Martha J. Lamb and Mrs. Burton Harrison. History of the City of New York: Its Origin[,] Rise, and Progress. 3 vols. New York, 1896. 2:305; Harrison, Princetonians, 1769–1775,Richard A. Harrison. Princetonians, 1769–1775: A Biographical Dictionary. Princeton, N.J., 1980. 156–60; Wynkoop to Reading Beatty, 20 May 1790, PDoBHi: Wynkoop Papers.





   
   Bowling and Veit, Diary of William Maclay,Kenneth R. Bowling and Helen E. Veit, eds. The Diary of William Maclay and Other Notes on Senate Debates. Baltimore, 1988. 269; Theodore Sedgwick to Pamela Sedgwick, 16 May 1790, MHi: Theodore Sedgwick Papers; Jefferson to Martha Jefferson Randolph, 16 May 1790, Boyd, Jefferson Papers,Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–. 16:429; Fenno to Joseph Ward, 16 May 1790, ICHi: Joseph Ward Papers; Abigail Adams to Cotton Tufts, 30 May 1790, MHi: Adams Family Papers.





   
   Jackson to Biddle, 17, 20 May 1790, PHi; Richard Henry Lee to Thomas Lee Shippen, 23 May 1790, DLC: Thomas Lee Shippen Papers; Philip Schuyler to Stephen Van Rensselaer, 23 May 1790, NAlI: Schuyler Family Papers; Madison to Beverley Randolph, 25 May 1790, Rutland, Madison Papers,William T. Hutchinson et al., eds. The Papers of James Madison, Congressional Series. 17 vols. Chicago and Charlottesville, Va., 1962–91. 13:227–29.





   
   Abigail Adams to Cotton Tufts, 30 May 1790, MHi: Adams Family Papers; Richard Henry Lee to [Thomas Lee Shippen], 15 May 1790, Ballagh, Letters of Richard Henry Lee,James Curtis Ballagh, ed. The Letters of Richard Henry Lee. 2 vols. New York, 1911-14. 2:514–15; Fisher Ames to George Richard Minot, 20 May 1790, Allen, Works of Ames,Seth Ames, ed. Works of Fisher Ames with a Selection from His Speeches and Correspondence. 2 vols. 1854. Reprint. New York, 1971. 735–37; Samuel Ogden to Henry Knox, 22 May 1790, NNGL; Edward Rutledge to Thomas Jefferson, 20 June 1790, Boyd, Jefferson Papers,Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–. 16:544–45.





   
   William Short to Thomas Jefferson, 7 July 1790, Boyd, Jefferson Papers,Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–. 17:10–14; Martha Washington to Mercy Otis Warren, 12 June 1790, Warren-Adams Letters,Warren-Adams Letters: Being chiefly a correspondence among John Adams, Samuel Adams, and James Warren. 2 vols. Boston, 1917-25. In Collections of the Massachusetts Historical Society, vols. 72–73. 2:319–20.




 
   
   Jefferson to William Short, 27 May 1790, Boyd, Jefferson Papers,Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–. 16:443–45; Henry Wynkoop to Reading Beatty, 27 May 1790, PDoBHi: Wynkoop Papers; DiariesDonald Jackson and Dorothy Twohig, eds. The Diaries of George Washington. 6 vols. Charlottesville, Va., 1976–79., 6:77.




 
   
   GW to Lafayette, 3 June 1790, to David Stuart, 15 June 1790, to Clement Biddle, 20 July 1790, to James Craik, 8 Sept. 1789.




 

Dear Sir,
New York, Wednesday noon, May 2nd 1790.

The enclosed letter, from Doctor Bard to Doctor Jones, is transmitted to you with a view to ensure secrecy, certainty, and dispatch in the delivery of it.
To relieve you from any extraordinary personal anxiety I am happy to inform you that the symptoms which attend the President’s indisposition, are not threatening—but it has been thought the part of prudence to call upon Doctor Jones, in anticipation of any unfavorable change that may arise.
I need not repeat to you the necessity of delivering the letter with privacy, and keeping the object of it a secret from every person—even Mrs Biddle.
Doctor Jones may want your aid to accelerate his arrival at New York—and I am persuaded you will give him every assistance

in your power—The Doctor’s prudence will suggest the propriety of setting out as privately as possible—perhaps it may be well to assign a personal reason for visiting new York, or going into the Country. I am, with great regard, Dear Sir, your most obedient Servant

W. Jackson.

